DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Bris et al. (US 2014/0326734) in view of Tozzi “Inkjet Decoration of Ceramic Tiles” and  Berrux et al. (US 2008/0032122).
As to claim 1, Le Bris al. discloses a process for coating a heat-stable coating onto the surface of a heating article having two opposite surfaces (see abstract). The coating is applied using inkjet printing (see 0001). The coating comprises a heat-stable binder such as fluorocarbons, silicones, etc. (See 0030). The binder has a dry matter content that is greater than 15% by weight (see 0092-0098). 
Le Bris et al. fails to teach the nozzle aperture size is equal to or greater than 100 microns and less than or equal to 1.5mm or the coating thickness is greater than 0.1 microns and less than or equal to 1000 microns as required by claims 1 and 9. 
Tozzi discloses machines used to apply inkjet decoration to ceramic tiles. Tozzi discloses a machine that is capable of providing the coating at a rate of 1000 drops per second. The nozzles have a diameter of about 0.5 mm (500 microns) and is able to use inks having particles with a diameter  up to 10 microns  (see spray on demand). 
	It would have been obvious to one having ordinary skill in the art to modify the process of Le Bris et al. to include nozzle sizes within the as taught by Tozzi. One would have been motivated to do so since both are directed to decorating ceramic material using inkjet printing where Le Bris is silent as to the size of the nozzles used where Tozzi discloses an operable nozzle size used to deposit inks onto ceramic substrates.  
As to claim 2, the dry matter can be 60% (see 0110 of Le Bris et al.).
As to claim 3, the binder comprises a fluorocarbon (see 0110 of Le Bris et al.). 
As to claim 4, the substrate can be formed of metal, glass, ceramic or plastic (See 0038).
As to claim 5, the device can be a household appliance (such as an iron, plates, pots) (see 0039-0042 of Le Bris et al.).
As to claim 7, the composition can comprise fillers such as opacifying fillers (see 0017 of Le Bris et al.). 
As to claim 10, the heat-stable coating further comprises at least one decoration (see 0074 of Le Bris et al.).
As to claim 11, the process is applied using ink jet. 
As to claim 12, the coating can comprise a protective layer (See 0200 of Le Bris et al.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715